Exhibit 99.2 Transaction Overview Logan and Kanawha Logan and Kanawha March 2011 2 Forward-Looking Statements Certain statements in this Shareholder Update, and other written or oral statements made by or on behalf of us are "forward-looking statements" within the meaning of the federal securities laws. Statements regarding future events and developments and our future performance, as well as management's expectations, beliefs, plans, estimates or projections relating to the future, are forward-looking statements within the meaning of these laws. Forward looking statements include, without limitation, statements regarding future contract mine production, market improvements, industry demand, inventory and purchasing patterns. These forward-looking statements are subject to a number of risks and uncertainties. These risks and uncertainties include, but are not limited to, the following: the risk that the business of International Resource Partners L.P. will not be integrated successfully with our businesses or such integration may be more difficult, time-consuming or costly than expected; uncertainty of our expected financial performance following completion of the proposed transaction; our ability to achieve the cost savings and synergies contemplated by the proposed transaction within the expected time frame; disruption from the proposed transaction making it more difficult to maintain relationships with customers, employees or suppliers; change in the demand for coal by electric utility customers, as well as the perceived benefits of alternative sources of energy; the loss of one or more of our largest customers; inability to secure new coal supply agreements or to extend existing coal supply agreements at market prices; our dependency on one railroad for transportation of a large percentage of our productions; failure to exploit additional coal reserves; the risk that reserve estimates and pension and post-retirement benefit liabilities are inaccurate; failure to diversify our operations; increased capital expenditures; encountering difficult mining conditions; inherent complexities associated with mining in Central Appalachia including special dangers and risks of underground mining; increased costs of complying with mine health and safety regulations; bottlenecks or other difficulties in transporting coal to our customers; delays in the development of new mining projects; increased costs of raw materials; the effects of litigation, regulation and competition; lack of availability of financing sources; our compliance with debt covenants; the risk that we are unable to successfully integrate acquired asset into our business; and the other risks detailed in our reports filed with the Securities and Exchange Commission (SEC). ─$475 million on a cash-free, debt-free basis ─100% cash consideration Consideration Synergies Approvals Capital structure ─Synergies expected through complementary marketing strengths ─$375 million in committed financing plus existing cash balances ─Plan to access capital markets in place of the committed financing ─Expect to maintain a conservative capital structure ─Approved by the boards of James River and IRP ─No significant regulatory issues expected Closing ─Transaction expected to close in the first half of 2011 IRP and L&K Overview Accretive ─Expected to be Accretive to Earnings Per Share and Cash Flow Per Share in Year 1, Without Synergies 4 IRP and L&K Overview Financial Summary (1) Pro-Forma Adjustments Contained in Press Release (1) Pro-Forma Adjustments Contained in Press Release ─9 Operating Mines and 136 Million Tons of Reserves and Resources in Central Appalachia Adds Size and Scale Broadens product base Solid credit profile IRP Focus on Operating Margins ─Adds High Quality Metallurgical Coal Shipments ─IRP 2010 Pro-Forma EBITDA Margins of 17.3% ─Union-free workforce and minimal legacy liabilities 5 Global Coal Marketing Group ─Substantial Presence in Global Seaborne Coal Markets ─Opportunity to Optimize a Broader Base of Coal Sales Contracts IRP and L&K Overview New Orleans, LA Mobile, AL Norfolk, VA Newport News, VA Port Ohio Kentucky W. Virginia IRP and L&K Overview Laurel Mountain Resources Prestonsburg, Kentucky Active Surface Mines:3 2010 Production:0.5 MM Rail Loadout Facility:1 6 IRP Operations Map Hampden Coal Company Gilbert, WV Active Underground Mines:5 Active Surface Mines:1 2010 Production:1.4 MM Rail Loadout Facilities:3 7 JRCC Combined Operations Indiana Indiana Kentucky Kentucky West West Virginia Virginia Hampden Coal Hampden Coal Laurel Mt. Laurel Mt. McCoy McCoy Leeco Leeco Blue Diamond Blue Diamond Bledsoe Bledsoe Bell Bell Triad Triad 36 Mines 23 Underground 13 Surface 4 High Wall Miner 11 Preparation Plants 2,500 Employees IRP and L&K Overview 8 IRP and L&K Overview IRP Reserves and Resources Thermal Coal 75 Million Tons Met Coal 61 Million Tons Source: Marshall Miller SEC Guide 7 Reserve Report Dated 12/31/10 Source: Marshall Miller SEC Guide 7 Reserve Report Dated 12/31/10 9 Rail Loadout Facilities §1 NS Unit Train Rail Loadout Facility in West Virginia §2 CSX Unit Train Rail Loadout Facilities in West Virginia and Kentucky §1 CSX Rail Loadout Facility in West Virginia Big Sandy River Transportation §Long-term relationships with storage and transportation companies to ship coal via the Big Sandy River in Eastern Kentucky IRP and L&K Overview IRP Transportation 10 IRP and L&K Overview Logan & Kanawha Overview ●Markets Metallurgical and Steam Coal Produced on IRP Properties ●Markets Metallurgical and Steam Coal Produced on IRP Properties ●Purchases and Resells Blended Coal Under the L&K Brand Name ●Purchases and Resells Blended Coal Under the L&K Brand Name ●Oldest Independent Coal Marketing Company in the United States, Founded in 1915 ●Oldest Independent Coal Marketing Company in the United States, Founded in 1915 ●24 Active Customers in 8 Countries ●24 Active Customers in 8 Countries ●One of Three U.S. Sales Companies that Sell Directly to State-Owned Indian Steel Producers ●One of Three U.S. Sales Companies that Sell Directly to State-Owned Indian Steel Producers ●One of the Largest Suppliers of U.S. Coal to the Indian Market ●One of the Largest Suppliers of U.S. Coal to the Indian Market ●Real-Time Expertise and Knowledge of Global Coal Markets ●Real-Time Expertise and Knowledge of Global Coal Markets Logan & Kanawha Global Sales 11 IRP and L&K Overview IRP and L&K Overview Logan and Kanawha Contract Position ASolid History and a Bright Future 13 IRP and L&K Overview Possible Synergies 14 Addition of high-quality metallurgical coal reserves and production Substantial presence in global seaborne coal markets Opportunity to optimize broader base of coal sales contracts Focus on operating margin Union-free workforce with minimal legacy liabilities Increase in size and scale in Central Appalachia IRP and L&K Overview Accretive to EPS and CFPS 15 Question and Answer Session
